         Case 1:19-cv-07131-ALC Document 8 Filed 08/05/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDREA TANTAROS,                                           Case No. 1:1 9-cv-07 131 -ALC-RWL

                       Petitioner,                         NOTICE OF APPEARANCE

       -against-

FOX NEWS NETWORK, LLC,
THE ESTATE OF ROGER AILES,
WILLIAM SHiNE, SUZANNE SCOTT,
DIANNE BRANDI, and ANDREA BRIGANTI,

                       Respondents.


To the Clerk of the Court and all parties of record:

       I certify that I am admitted to practice in this Court and appear in this action as counsel to

Petitioner, Andrea Tantaros.

Dated: New York, New York
       August 5, 2019
                                                       WOLF HALDENSTEIN ADLER
                                                       FREEMAN & HERZ LLP

                                                       Is! Demet Basar
                                                       Demet Basar
                                                       270 Madison Avenue
                                                       New York, New York 10016
                                                       Tel.: (212) 545-4600
                                                       Fax: (212) 686-0114
                                                       basar(~whath.com

                                                       Counsel to Petitioner, Andrea Tantaros

                                                                                                805619
        Case 1:19-cv-07131-ALC Document 8 Filed 08/05/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Demet Basar, certify that on the   5th   day of August 2019, I caused the within Notice of

Appearance to be served upon the parties listed below by US Mail and electronic mail:

Bruce Fein
Fein & DelValle, PLLC
300 New Jersey Avenue NW
Washington, DC 20001
Tel.: 202-465-8727
bruce@feinpoints.com

Counsel to Petitioner

Matthew Lampe
Kristina Yost
Jones Day (NYC)
250 Vesey Street
New York, NY 10281
Tel.: 212-326-8338
mwlampe(a,jonesday.com
kyost~ionesday.com

Counsel to Respondents Fox News Network, LLC, Suzanne Scott, Dianne Brandi and Irena
Briganti

Peter E. Calamari
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Tel.: 212-849-7171
peterca1arnari(~guinnemanue1.com

Counsel to Respondent Estate ofRoger Ailes

Marion Bachrach
Evelyn Seeler
Thompson & Knight, LLP
900 Third Avenue
New York, NY 10022
Tel.: 212-751-3113
marion.bachrach(~tklaw.com
evelyn. see1er(~tk1aw.com

Counsel to Respondent William Shine
